Title: Jefferson’s Statement of Losses to the British at His Cumberland Plantations in 1781, [27 January 1783]
From: Jefferson, Thomas
To: 


        
          [27 January 1783]
        
        State of the losses of Thomas Jefferson in the county of Cumberland by the British in the year 1781.
        Slaves who went off with the British and died
          
            Hannibal
            Patty
            Prince
            Sam 9. years old
            Sally
            Nanny
            Fanny
            Nancy.
            Flora
            Quomina
          
        Went off with the British and was never more heard of Sam.
        Went off with the British, returned and died of the camp fever Lucy. Black Sall. Jame 10. years old
        
        Lost for want of cultivation by loss of the hands
          
            
              about80 barrels of corn
            
            
              130. ℔. of cotton
            
            
                  7. hogheads of tobacco.
            
          
        9. head of cattle taken away from Elk island where they happened to stray
        1. Fearnought filly 2 years old
        1783. January 27. This day Charles Karr overseer for Thomas Jefferson made oath to the truth of the above state.
        Henry Skipwith
        Cumberland court 27th. January 1783.
        The within state was presented in court and the same having been proved by the oath of Charles Karr as appears by the certificate there annexed is ordered to be certified to the governor and council.
        
          Test  Geo. Carrington jr Clk.
        
      